DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,763,085 to Atarashi et al. (“Atarashi”).
	Regarding claim 1, Atarashi discloses a magnetic particle (e.g. particle shown in fig. 1 and discussed at col. 9, lines 28-31) consisting of (as indicated at col. 4, lines 64-67, the assembly can simply include a core coated by one metallic oxide layer and one metal layer): i) a magnetic core (e.g. magnetic powder 1, as shown in fig. 1 and discussed at col. 9, lines 29-30); ii) a zirconium oxide coating layer (e.g. first metallic oxide layer A 2, immediately encircling magnetic powder core 1, as shown in fig. 1; note that per clm. 1, this metallic oxide layer may be a zirconium oxide layer) formed on (fig. 1) the magnetic core (1); and iii) a silver coating layer (e.g. first metallic oxide layer B 3, immediately encircling the aforementioned first metallic oxide layer A 2, as shown in fig. 1; note that per col. 9, lines 18-21, silver may be utilized to form a simple metal layer in lieu of this metallic oxide) formed on (col. 9, lines 14-19) the zirconium oxide coating layer (aforementioned first metallic oxide layer A 2), and iv) wherein the magnetic core (1) includes one or more selected from the group consisting of Fe (col. 5, lines 29-31), Cu, Al (col. 5, lines 29-31), Ni (col. 5, lines 29-31), Co, Nb, Nd, Si, B, Cr (col. 5, lines 29-31), and Sm.
	Atarashi does not disclose: i) wherein the silver coating layer (aforementioned first metallic oxide layer B 3) has a silver content of 10 to 20% by weight relative to a weight of the magnetic core (1); and ii) vi) wherein the magnetic particle (aforementioned particle shown in fig. 1 and discussed at col. 9, lines 28-31) has a reflectance of 50 to 70% at a wavelength of 900 nm.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen silver content and reflectance values will determine the ultimate optical effect presented to an ostensible viewer.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide silver content and magnetic particle reflectance values as desired, in order to provide the benefit of presenting a resultant optical effect as desired.
	Regarding claim 4, Atarashi discloses the magnetic particle of claim 1, wherein a surface of the zirconium oxide coating layer (aforementioned first metallic oxide layer A 2) of the magnetic particle (aforementioned particle shown in fig. 1 and discussed at col. 9, lines 28-31) is partially exposed to (fig. 1) an outside (e.g. an outside surface of the magnetic powder 1, as shown in fig. 1).
	Regarding claim 5, Atarashi discloses the magnetic particle of claim 4, wherein the silver coating layer (aforementioned first metallic oxide layer B 3) of the magnetic particle (aforementioned particle shown in fig. 1 and discussed at col. 9, lines 28-31) has a thickness of 50 to 120 nm (per the written abstract, the metallic oxide layers may have thicknesses from 0.01-20 micrometers).
	Regarding claim 6, Atarashi discloses the magnetic particle of claim 1, but does not disclose wherein the magnetic core (1) has a particle size distribution D90 of 8 to 15 micrometers.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen particle size distribution value will determine the ultimate optical effect presented to an ostensible viewer.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a particle size distribution value as desired, in order to provide the benefit of presenting a resultant optical effect as desired.
	Regarding claim 9, Atarashi discloses a security ink (e.g. the color magnetic ink discussed at col. 1, lines 19-20) comprising the magnetic particle (aforementioned particle shown in fig. 1 and discussed at col. 9, lines 28-31) of claim 1.
	Regarding claim 10, Atarashi does not disclose “securities” to which the security ink of claim 9 is applied.
	However, Atarashi col. 9, lines 37-51 provides that the security ink/toner of the invention may be used to print on paper as desired.
Additionally, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983). 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Atarashi ink/toner onto its paper to form indicia in the design of a security document of value as desired, in order to provide the benefit of yielding a resultant document of outstanding quality, as discussed by Atarashi (col. 9, lines 57-60).
Response to Arguments
In response to Applicants’ amendment, a further search of the pertinent areas of prior art has been executed.  The above-mentioned Atarashi reference was identified within said search.  Accordingly, Applicants’ arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637